
	

114 S925 IS: Women on the Twenty Act
U.S. Senate
2015-04-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 925
		IN THE SENATE OF THE UNITED STATES
		
			April 14, 2015
			Mrs. Shaheen introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban Affairs
		
		A BILL
		To require the Secretary of the Treasury to convene a panel of citizens to make a recommendation to
			 the Secretary regarding the likeness of a woman on the twenty dollar bill,
			 and for other purposes.
	
	
		1.Short title
 This Act may be cited as the Women on the Twenty Act.
		2.Citizens panel relating to the likeness of a woman to be included on the face of the $20 Federal
 Reserve noteThe 8th undesignated paragraph of section 16 of the Federal Reserve Act (12 U.S.C. 418) is amended by adding at the end the following new sentence: The Secretary of the Treasury shall convene a panel of private citizens of the United States to advise and make recommendations to the Secretary regarding the likeness of a woman to appear on the face of $20 Federal reserve notes. In carrying out the requirements of the preceding sentence, each of the Secretary and the panel shall consider and weigh input provided by the American people..
		
